                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


ROBERT JONES                                          CIVIL ACTION


VERSUS                                                NO: 18-503


LEON CANNIZZARO ET AL.                                SECTION “H”


                         ORDER AND REASONS
      Before the Court are Plaintiff’s Partial Motion for Summary Judgment
on Brady Violations (Doc. 72) and Motion in Limine (Doc. 74). For the following
reasons, the Motions are GRANTED.


                              BACKGROUND
      Plaintiff Robert Jones brings claims against Orleans Parish District
Attorney Leon A. Cannizzaro, Jr. (“OPDA”) in his official capacity under 42
U.S.C. § 1983 for damages caused by Jones’s wrongful conviction and 23-year
incarceration on charges connected to a crime spree. Plaintiff’s conviction was
vacated for Brady violations on October 8, 2014 by the Louisiana Fourth


                                      1
Circuit Court of Appeal, and the charges against him were ultimately
dismissed.
      Plaintiff now moves for summary judgment on the portion of his § 1983
claim that requires him to establish that the Defendant violated his Brady
rights. Plaintiff argues that this issue was previously determined by the
Fourth Circuit in his application for post-conviction relief, and therefore, the
issue is res judicata. In addition, Plaintiff moves for an in limine ruling that
(1) OPDA is precluded under the doctrine of collateral estoppel from
relitigating certain federal court rulings in which courts found that the OPDA
committed Brady violations, or in the alternative, that these rulings are
admissible as proof of the Brady violations, and (2) that certain state court
rulings are admissible as proof of the Brady violations by OPDA identified
therein. Defendant opposes both of these motions.


                                 LEGAL STANDARD
   A. Motion for Summary Judgment
      Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 1 A genuine issue
of fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 2




      1   Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
      2   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                               2
      In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 3 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 4 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 5 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-
movant would bear the burden of proof at trial.” 6 “We do not . . . in the absence
of any proof, assume that the nonmoving party could or would prove the
necessary facts.” 7 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 8

   B. Motion in Limine
      “The essential prerequisite of admissibility is relevance.” 9 Evidence is
relevant if “it has any tendency to make a fact more or less probable than it


      3  Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).
      4  Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
       5 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
       6 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th

Cir. 2004) (internal citations omitted).
       7 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       8 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
       9 United States v. Hall, 653 F.3d 1002, 1005 (5th Cir. 1981).

                                              3
would be without the evidence . . . and the fact is of consequence in determining
the action.” 10 Whether a fact is of consequence is a question governed by the
substantive law applicable to the case. 11 “A district court ‘may exclude relevant
evidence if its probative value is substantially outweighed by a danger of . . .
unfair prejudice, confusing the issues, [or] misleading the jury.’” 12 Because
Rule 403 “is an extraordinary measure [that] permits a trial court to exclude
concededly probative evidence . . . it should be used sparingly.” 13


                                 LAW AND ANALYSIS
   A. Motion for Summary Judgment
       In 2010, Louisiana’s Fourth Circuit Court of Appeal granted Plaintiff
post-conviction relief, ruling that the OPDA had violated his Brady rights (the
“Post-Conviction Case”). In so holding, the court stated:
       [OPDA’s] failure to produce evidence of: (1) the age estimate of the
       perpetrator; (2) the lack of any mention of gold teeth by the victims
       on the night of the robberies/kidnapping/rape; (3) the perpetrator’s
       statement that he was taking [the rape victim] to his “neck of the
       woods;” and (4) Lester’s crime spree and the police belief that
       Lester committed all of the crimes, added together, violated Brady
       in that all of this evidence was material, and its omission
       undermined confidence in the jury’s verdict.
The Louisiana Supreme Court denied writs, and Plaintiff was released from
custody. The OPDA ultimately dismissed the charges against Plaintiff.


       10  FED. R. EVID. 401.
       11  Hall, 653 F.2d at 1005.
        12 Wellogix, Inc. v. Accenture, L.L.P., 716 F.3d 867, 882 (5th Cir. 2013) (alterations

in original) (quoting FED. R. EVID. 403).
        13 Shepherd v. Dall. Cnty., 591 F.3d 445,456–57 (5th Cir.2009) (first alteration in

original) (internal quotation marks and citation omitted).
                                                 4
Plaintiff now argues that the Fourth Circuit’s ruling in the Post-Conviction
Case has preclusive effect in this litigation under the doctrine of res judicata.
      When a federal court is asked to give res judicata effect to a state court
judgment, it must give the same preclusive effect to the state court judgment
as would be given by the courts of that state. 14 Under Louisiana Revised
Statutes § 13:4231(3), “[A] valid and final judgment is conclusive between the
same parties . . . in any subsequent action between them, with respect to any
issue actually litigated and determined if its determination was essential to
that judgment.” “[O]nce a court decides an issue of fact or law necessary to its
judgment, that decision precludes relitigation of the same issue in a different
cause of action between the same parties.” 15 In order to show issue preclusion,
a party must show: (1) a valid and final judgment, (2) identity of parties, (3)
whether the issue at stake is identical to the one involved in the prior litigation,
(4) whether the issue was actually litigated, and (5) whether the determination
of the issues was necessary to the judgment in the prior litigation. 16 Defendant
argues that Plaintiff cannot satisfy two of these elements. Further, it argues
that exceptional circumstances present here make the application of the
doctrine of res judicata unjust.
      1. Identity of Parties
      First, Defendant argues that Plaintiff cannot show that the parties in
the Post-Conviction Case are identical to the parties here. In the Post-
Conviction Case, Louisiana law required Plaintiff to name Burl Cain, the

      14  Zatarain v. WDSU–Television, Inc., 79 F.3d 1143 (5th Cir.1996); see 28 U.S.C. §
1738 (2014).
       15Henkelmann v. Whiskey Island Pres., LLC, 145 So. 3d 465, 470 (La. App. 1 Cir.

2014).
       16 McDonald v. Cason, 801 So. 2d 1255, 1262 (La. App. 3 Cir. 2001).

                                            5
custodian of the prison in which he was incarcerated, as the defendant in that
proceeding. 17 Here, the defendant is Leon A. Cannizzaro, Jr. in his official
capacity as the OPDA. Plaintiff argues that these defendants are identical
because the OPDA was in privity with Cain for purposes of the Post-Conviction
Case.
        “Identity of parties exists whenever the same parties, their successors,
or others appear, so long as they share the same ‘quality’ as parties.” 18 “This
requirement does not mean that the parties must have the same physical
identity, but that the parties must appear in the same capacities in both suits.
Identity of parties can also be satisfied when a privy of one of the parties is
involved.” 19 Nonparties are deemed the ‘privies’ of parties if “the nonparty
controlled the prior litigation” or “the nonparty’s interests were adequately
represented by a party to the action who may be considered the ‘virtual
representative’ of the nonparty because the interests of the party and the
nonparty are so closely aligned.” 20 Plaintiff argues that Cain and the OPDA
were in privity under either of these theories. The OPDA, on the other hand,
argues that it acted only in the capacity as attorney for the actual defendant,
Cain, in the prior action. It argues that it controlled the litigation only as Cain’s
attorney and is not bound by that litigation when it now appears in its own
interest.
        This Court agrees with Plaintiff’s characterization of the OPDA’s
participation in the Post-Conviction Case. Louisiana Criminal Code article 927

        17See LA. CODE CRIM. PROC. art. 927.
        18Mandalay Oil & Gas, L.L.C. v. Energy Dev. Corp., 880 So. 2d 129, 140 (La. App. 1
Cir. 2004).
       19 Burguieres v. Pollingue, 843 So. 2d 1049, 1054 (La. 2003).
       20 Hudson v. City of Bossier, 766 So. 2d 738, 743 (La. App. 2 Cir. 2000).

                                              6
states that the custodian—here Burl Cain—should file an answer to post-
conviction challenges “through the district attorney in the parish in which the
defendant was convicted.” “Although the Code retains the fiction that the
custodian is the opposing party, in cases of postconviction challenges, the
prosecutor who sought and secured the challenged conviction is really the
opposing party. Thus, the Code of Criminal Procedure articles clearly recognize
his role as the attorney for the respondent custodian.” 21 That said, Defendant
cannot seriously contend that it did not have control over the Post-Conviction
Case. A person has control over litigation if he has “effective choice as to the
legal theories and proofs to be advanced in behalf of the party to the action. He
must also have control over the opportunity to obtain review.” 22 Defendant
does not present any evidence indicating that Cain had the ability to make
these choices. This Court finds that the OPDA was in privity with Cain in the
Post-Conviction Case.
          Indeed, this is not the first court to have reached such a conclusion. In
Johnson v. Bogalusa City, another section of this Court held that the fact that
“the state court proceeding was nominally captioned against the warden of the
facility where Plaintiff was held is irrelevant.” 23 It found that the district
attorney “clearly controlled the prior litigation” and that its interests “were
adequately represented by the warden.” 24 Accordingly, this Court finds that
Plaintiff has satisfied the identity of parties element of res judicata.


          21   Cheney C. Joseph, Jr., Capital Sentencing Hearing—Plain Error, 41 LA. L. REV. 625
(1981).
          Freeman v. Lester Coggins Trucking, Inc., 771 F.2d 860, 864 n.3 (5th Cir. 1985)
          22

(internal quotations omitted).
       23 No. 10-3444, 2013 WL 4508058, at *5 (E.D. La. Aug. 22, 2013).
       24 Id.

                                            7
       2. Identity of Issues
       Defendant next argues that the issues raised in the Post-Conviction Case
are not identical to the issues presented here because Plaintiff raises
additional Brady violations either not considered or rejected by the Fourth
Circuit. It argues that the Fourth Circuit’s ruling was far more limited than
the arguments and evidence presented here, and the issues are therefore not
identical. Plaintiff clarifies in response that he seeks a finding of res judicata
only on those findings considered by the Fourth Circuit to conclude that the
OPDA violated his Brady rights. Plaintiff intends to argue at trial that the
OPDA also violated his Brady rights in additional ways not addressed by the
Fourth Circuit. Accordingly, Plaintiff seeks res judicata only on those issues
that are identical, and this element is satisfied. Plaintiff has therefore carried
his burden to show that res judicata applies to preclude relitigation of the
Brady violations found by the Fourth Circuit in the Post-Conviction Case. 25
       3. Exceptional Circumstances
       Defendant also argues, however, that exceptional circumstances should
prelude the application of res judicata in this case. Louisiana Revised Statutes
§ 13:4232 states that “[a] judgment does not bar another action by the plaintiff
[w]hen exceptional circumstances justify relief from the res judicata effect of
the judgment.” The Louisiana Supreme Court has stated that “[t]he
‘exceptional circumstances’ exception generally applies to complex procedural
situations in which litigants are deprived of the opportunity to present their

       25See id. at *5 (holding that “[t]he issue of whether a Brady violation occurred in his
case, along with all of Judge Childress’s findings and conclusions necessary to his
determination that there was, shall not be relitigated in this case. They are taken as true.”).
                                                8
claims due to unanticipated quirks in the system, to factual situations that
could not be anticipated by the parties, or to decisions that are totally beyond
the control of the parties.” 26 “[S]uch relief should be granted only in truly
exceptional cases, otherwise the purpose of res judicata would be defeated.” 27
Defendant argues that exceptional circumstances are present here because of
(1) the nature of the post-conviction habeas action and (2) the quality of the
ruling in the Post-Conviction Case.
       First, Defendant argues that it is unfair to apply the doctrine of res
judicata offensively against a defendant based on the outcome of a post-
conviction proceeding because the doctrines of res judicata and collateral
estoppel are not applicable in habeas proceedings. Essentially, Defendant
argues that because Plaintiff would not be bound by a prior habeas ruling, it
should also not be bound. Defendant’s argument, however, is fundamentally
flawed. As Plaintiff correctly points out, both Louisiana and federal habeas law
prohibit the filing of identical, successive claims for habeas relief. 28 A
successive application for habeas relief is permitted only if the petitioner
presents new or different claims that could not previously have been brought. 29
Defendant does not cite this Court to any case or law indicating that both
parties are not equally bound by the Fourth Circuit’s ruling in the Post-
Conviction Case. 30


       26 Oleszkowicz v. Exxon Mobil Corp., 156 So. 3d 645, 648 (La. 2014).
       27 LA. REV. STAT. § 13:4232 cmt.
       28 See LA. CODE CRIM. PROC. art. 930.4; 28 U.S.C. § 2244.
       29 See LA. CODE CRIM. PROC. art. 930.4; 28 U.S.C. § 2244.
       30 See Kyles v. Garrett, No. G-03-0053, 2010 WL 3303736, at *4 (S.D. Tex. Aug. 19,

2010), aff’d, 444 F. App’x 814 (5th Cir. 2011) (“Because plaintiff had the opportunity to fully
and fairly litigate the ex post facto issue in his federal habeas action, his ex post facto claims
regarding the denial of parole in 2002 and 2004 are barred by res judicata.”).
                                                 9
      Second, Defendant argues that “there is reason to doubt the quality and
extensiveness of the procedures followed” in the Post-Conviction Case. 31
Defendant does not, however, actually indicate any way in which the
procedures followed by the Fourth Circuit were flawed. Instead, Defendant
details two instances in which it believes the Fourth Circuit made erroneous
factual findings. In this Court’s view, this argument undercuts the policy
behind the doctrine of res judicata—“to promote judicial efficiency and final
resolution of disputes by preventing needless relitigation.” 32 Defendant asks
this Court to relitigate the findings of the Fourth Circuit and disrupt the final
resolution reached by that court. This Court declines to do so. Accordingly,
Defendant has not shown that the exceptional circumstances exception to res
judicata applies here. Plaintiff is therefore entitled to summary judgment on
the element of his § 1983 claim requiring him to establish that OPDA violated
his Brady rights to the extent of the findings and conclusions reached by the
Fourth Circuit in his Post-Conviction Case.
   B. Motion in Limine
      Plaintiff next moves for an in limine ruling regarding the evidence he
intends to introduce in support of his § 1983 failure to train claim against
Defendant. To succeed on a failure-to-train § 1983 claim, a plaintiff must show
the defendant’s deliberate indifference through a pattern or policy of similar
constitutional violations. 33 To show OPDA’s pattern or policy of similar Brady
violations, Plaintiff seeks to introduce 44 cases in which federal or state courts
have found that the OPDA violated Brady. Plaintiff seeks a ruling that (1)

      31 Doc. 93.
      32 Oleszkowicz, 156 So. 3d at 648.
      33 Connick v. Thompson, 563 U.S. 51, 62 (2011).

                                           10
OPDA is precluded under the doctrine of collateral estoppel from relitigating
certain federal court rulings in which courts found that the OPDA committed
Brady violations, or in the alternative, that these rulings are admissible as
proof of the Brady violations, and (2) that certain state court rulings are
admissible as proof of the Brady violations by OPDA identified therein.
   1. Collateral Estoppel of Federal Court Rulings
   Plaintiff identifies 12 separate federal court rulings in which a federal court
has held that the OPDA violated Brady. He argues that the OPDA has already
litigated these issues and lost and should therefore be barred from relitigating
them here under the doctrine of collateral estoppel. 34 “When a federal court
sitting in diversity is considering the collateral estoppel effect of a prior federal
judgment, this Circuit applies federal common law.” 35 Plaintiff seeks to use
the doctrine of non-mutual, offensive collateral estoppel to “estop a defendant
from relitigating the issues which the defendant previously litigated and lost
against another plaintiff.” 36 Application of the doctrine of collateral estoppel is
appropriate where four conditions are met:
       (i)     The issue under consideration in a subsequent action must
               be identical to the issue litigated in a prior action;
       (ii)    The issue must have been fully and vigorously litigated in
               the prior action;
       (iii)   The issue must have been necessary to support the judgment
               in the prior case; and
       (iv)    There must be no special circumstance that would render
               [estoppel] inappropriate or unfair. 37


       34Plaintiff does not move for collateral estoppel of any of the state court decisions
because Louisiana law applies and requires mutuality.
      35 Rabo Agrifinance, Inc. v. Terra XXI, Ltd., 583 F.3d 348, 353 (5th Cir. 2009).
      36 Parklane Hosiery Co. v. Shore, 439 U.S. 322, 329 (1979).
      37 Kariuki v. Tarango, 709 F.3d 495, 506 (5th Cir. 2013) (internal quotations omitted).

                                             11
Plaintiff argues that each of these elements is met here: the identical issue of
whether OPDA violated Brady rights was litigated in prior cases and is at issue
in proving a pattern or policy here, Brady issues were vigorously litigated in
the prior cases, and OPDA’s Brady violations constituted the sole basis for the
grant of relief in those cases.
       Defendant opposes, setting forth two of the arguments already rejected
by this Court: (1) that it was not a party to or in privity with a party to the
prior actions 38 and (2) that the application of the doctrine of collateral estoppel
would be unfair because it does not apply in habeas proceedings. 39 These
arguments are again rejected for the reasons discussed above. Defendant also
sets forth two additional arguments (1) that nonmutual, offensive collateral
estoppel cannot be applied against a governmental entity, and (2) that three of
the 12 cases identified by Plaintiff do not actually establish a Brady violation.
This Court will address each of these arguments in turn.
       First, Defendant argues that nonmutual, offensive collateral estoppel
should not be applied against it because it is a governmental entity. In United
States v. Mendoza, the Supreme Court held that nonmutual, offensive
collateral estoppel cannot be used against the United States. 40 In so holding, it

       38  Each of the defendants in the cases identified by Plaintiff are the wardens of the
jails in which the plaintiffs were incarcerated.
        39 Defendant makes the related argument that because the federal decisions identified

by Plaintiff are “inconsistent with unvacated state-court decisions on the same issues, non-
mutual offensive collateral estoppel is inappropriate.” Doc. 94, p.6. Indeed, in Parklane
Hosiery v. Shore, 439 U.S. 322, 330–31 (1979), the Supreme Court cautioned that collateral
estoppel is unfair “if the judgment relied upon as a basis for the estoppel is itself inconsistent
with one or more previous judgments in favor of the defendant.” Here, however, the prior
state court judgments discussed by Defendant are not valid judgments that this Court could
arbitrarily choose to rely on and give estoppel effect, and therefore this argument fails. See
Hardy v. Johns-Manville Sales Corp., 681 F.2d 334, 346 (5th Cir. 1982).
        40 United States v. Mendoza, 464 U.S. 154, 158 (1984).

                                              12
noted the different considerations in play in government litigation versus
private civil litigation. 41 The Court was concerned that the application of
nonmutual collateral estoppel against the United States “would substantially
thwart the development of important questions of law by freezing the first final
decision rendered on a particular legal issue.” 42 It also noted different policy
decisions that may be made from one administration to the next in choosing
which issues to litigate and which to appeal. 43 Some circuit courts have
extended this ruling to apply to state and local governments. 44 Defendant
argues that this Court should do so here for the reasons stated in Mendoza.
       This Court finds, however, that the considerations at issue in Mendoza
are simply not in play here and therefore finds no compelling reason to extend
its holding. 45 The federal court opinions at issue here found Brady violations
after considering discrete facts applicable only to the petitioners involved in
those cases. These courts did not consider widely-applicable questions of law
or policy. Further, the Fifth Circuit has not extended the holding in Mendoza




       41  Id.
       42  Id.
        43 Id. at 573.
        44 Demaree v. Fulton Cty. Sch. Dist., 515 F. App’x 859, 864 (11th Cir. 2013) (holding

that nonmutual collateral estoppel could not be used against a school district, an arm of the
state, in litigation involving constitutional interpretation and educational policy); Hercules
Carriers, Inc. v. Claimant State of Fla., Dep’t of Transp., 768 F.2d 1558, 1579 (11th Cir. 1985)
(holding that “the rationale outlined by the Supreme Court in Mendoza for not applying
nonmutual collateral estoppel against the government is equally applicable to state
governments”); State of Idaho Potato Comm’n v. G & T Terminal Packaging, Inc., 425 F.3d
708, 714 (9th Cir. 2005) (“Mendoza’s rationale applies with equal force to G & T’s attempt to
assert nonmutual defensive collateral estoppel against IPC (a state agency).”).
        45 See State v. United Cook Inlet Drift Ass’n, 895 P.2d 947, 952 (Alaska 1995)

(declining to extend Mendoza to state government because considerations discussed in
Mendoza were not applicable).
                                                13
to state or local governments, and this Court therefore declines the invitation
to do so here. 46
       Next, Defendant suggests that three of the 12 cases identified by Plainiff
do not establish a Brady violation. Defendant argues that in the post-
conviction cases of Larry Hudson, Michael Williams, and Ronald Monroe the
courts did not determine that the petitioner’s Brady rights had been violated,
and those cases should therefore not be permitted to be used to establish such
violations in this matter.
       Defendant correctly points out that in considering Larry Hudson’s
application for post-conviction relief, the Fifth Circuit merely concluded that
Hudson’s failure to assert his claim earlier was excused because of the
suppression of Brady evidence and remanded the case to allow the district
court to consider the Brady claim on the merits. On remand, the parties
consented to the grant of habeas relief without a finding by the court. This
Court agrees then that the issue of whether the OPDA violated Hudson’s Brady
rights was never actually litigated. Accordingly, the application of the doctrine
of collateral estoppel to prevent the relitigation of those issues here is
inappropriate.
       In the post-conviction case of Michael Williams, Defendant argues that
the Findings and Recommendation of the magistrate judge, later adopted by
the district judge, fail to make a specific finding or analysis regarding whether
OPDA violated Williams’s Brady rights. Instead, the opinion merely refers to
conclusions reached by the Fifth Circuit in the appeal preceding the remand of


       46 The Court also notes that the OPDA has stated on several occasions throughout this
briefing that it is not an arm of the state.
                                             14
Williams’s case. While true, this Court does not see how the court’s
incorporation of the Fifth Circuit’s earlier findings undercuts the fact that it
found that the OPDA had violated Williams’s Brady rights. Defendant’s
argument therefore fails.
       Finally, Defendant argues that because the violation found in the post-
conviction case of Ronald Monroe no longer establishes a Brady violation under
current law, it cannot be used to show a Brady violation in this litigation. In
Monroe’s case, the court found a post-conviction suppression of evidence that
violated the law of Brady at that time. 47 The Supreme Court has since held
that Brady does not apply in the post-conviction context. 48 Even so, Plaintiff
argues, the case shows that the OPDA violated Brady law as it existed at the
time of Monroe’s trial, evidencing a pattern or practice of violating Brady. This
Court agrees, and Defendant’s argument therefore fails. Accordingly, Plaintiff
has established that, notwithstanding the case of Larry Hudson, Defendant is
prohibited by the doctrine of collateral estoppel from relitigating the Brady
violations found in each of the other federal court rulings identified by
Plaintiff. 49




       47 Doc 74-12, p. 13.
       48 See Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 68 (2009).
       49 Those rulings are: Floyd v. Vannoy, No. l l -CV-2819 (E.D. La. May 8, 2017); Smith

v. Cain, No. 10-8145 (U.S. Jan. 10, 2012); Triplett v. Cain, No. 04-CV-1434 (E.D. La. Sept.
29, 2011); Mahler v. Kaylo, No. 07-CV-30024 (5th Cir. July 28, 2008); Robinson v. Cain, No.
05-CV-6319 (E.D. La. Aug. 31, 2007); Kyles v. Whitley, No. 93-7927 (U.S. Apr. 19, 1995);
Williams v. Butler, No. 88-CV-5718, Finding and Recommendation (E.D. La. Feb. 3, 1992),
adopted by Williams v. Butler, No. 88-CV-5718, Order (E.D. La. Mar. 11, 1992); Monroe v.
Maggio, No. 83-CV-6277 (E.D. La. Feb. 28, 1984); Clark v. Blackburn, No. 80-CV-3093 (5th
Cir. Dec. 10, 1980); Monroe v. Blackburn, No. 78-CV-3191 (5th Cir. Nov. 21, 1979); Davis v.
Heyd, No. 72-CV-1512 (5th Cir. May 29, 1973).
                                                15
   2. Admissibility of Court Rulings
      Plaintiff next asks for a holding that the rulings it has identified in which
courts have found that the OPDA violated Brady should be admissible at trial
as exceptions to hearsay. This Court finds that these rulings may be admissible
as exceptions to hearsay under Federal Rule of Civil Procedure 807. In so
holding, however, the Court does not make a finding as to their relevance and
therefore as to whether they will ultimately be admissible at trial. Those issues
are deferred until trial.
      Federal Rule of Evidence 807 states that:
      Under the following circumstances, a hearsay statement is not
      excluded by the rule against hearsay even if the statement is not
      specifically covered by a hearsay exception in Rule 803 or 804:
            (1) the statement has equivalent circumstantial guarantees
      of trustworthiness;
            (2) it is offered as evidence of a material fact;
            (3) it is more probative on the point for which it is offered
      than any other evidence that the proponent can obtain through
      reasonable efforts; and
            (4) admitting it will best serve the purposes of these rules
      and the interests of justice.
Defendant does not dispute that the rulings are evidence of a material fact,
however, it argues that the rulings lack the requisite trustworthiness and
probative value. The rulings Plaintiff seeks to introduce at trial consist of the
findings of fact and law by members of the federal and state judiciary. Judges
have every reason to be complete and accurate in their decisions, especially
those involving the fates of criminal defendants. Defendant objects that these
rulings are not trustworthy because they are not based on the personal
knowledge of the judges. This argument, however, overlooks other hearsay
exceptions, such as the business record exception, that do not require the
                                        16
declarant to have personal knowledge. 50 These rulings have at least the same
level of trustworthiness as other hearsay exceptions. 51 Further, they are far
more probative of Defendant’s Brady violations than requiring Plaintiff to put
on dozens of mini-trials to show each of those violations, especially in light of
the time that has passed since many of these violations. The admissibility of
these rulings serves judicial efficiency and the interest of justice. Indeed, this
is not the first Court to have reached this conclusion. 52 Accordingly, this Court
holds that the cases identified by Plaintiff may be admissible under the
residual hearsay exception, but their ultimate admissibility at trial is left for
another day. 53


       50   Texas A&M Research Found. v. Magna Transp., Inc., 338 F.3d 394, 402 (5th Cir.
2003) (“[P]ersonal knowledge of all the contents of a business record affidavit is not
required.”).
         51 United States v. Reed, 908 F.3d 102, 120 (5th Cir. 2018) (“[T]he ‘lodestar’ of the

[residual] exception is whether a hearsay statement has ‘equivalent circumstantial
guarantees of trustworthiness’ relative to other hearsay exceptions.”).
         52 See Johnson v. Bogalusa City, No. 10-3444, Doc. 187 (E.D. La. 2013) (“Even if [ the

factual findings and legal conclusions of a Brady violation] were hearsay, ‘the statement has
equivalent circumstantial guarantees of trustworthiness’ to the exceptions in Federal Rules
of Evidence 803 and 804 (particularly Rule 803(8)), ‘it is offered as evidence of a material
fact,’ ‘it is more probative on the point for which it is offered than any other evidence the
proponent can obtain through reasonable efforts,’ and ‘admitting it will best serve the
purposes of [the Federal Rules of Evidence] and the interests of justice.’ FED. R. EVID. 807.”).
         53 Those rulings are: Hudson v. Whitley, No. 91-CV-3352 (5th Cir. Dec. 10, 1992); State

v. Wells, No. 2011-KA-0744 (La. Ct. App. Apr. 13, 2016); Adorns v. Cain, No. 278-951 (Orleans
Crim. Dist. Ct. May 12, 2014); State v. Morgan, No. 367-809 (Orleans Crim. Dist. Ct. Jan. 24,
2014); State v. Warner, No. 508-807 (Orleans Crim. Dist. Ct. Aug. 15, 2013); State v.
Anderson, No. 472-217 (Orleans Crim. Dist. Ct. Mar. 7, 2010); State v. Duncan, No. 450-320
(Orleans Crim. Dist. Ct. July 29, 2008), adopting State v. Duncan, No. 450-320 (Orleans
Crim. Dist. Ct. Aug. 19, 2005); In re: Williams, No. 2007-CA-1380 (La. Ct. App. 2008); Perez
v. Cain, No. 04-CV-1905 (E.D. La. Jan. 7, 2008); State v. Lewis, No. 2006-KA-0730 (La. Ct.
App. Oct. 18, 2006); State v. Bright, No. 02-KP-2793 (La. May 25, 2004); State v. Lindsey,
No. 2002-K-2363 (La. Ct. App. Apr. 2, 2003); State v. Jeanmarie, No. 354-016 (Orleans Crim.
Dist. Ct. Apr. 24, 2002); State v. Thompson , No. 2002-K-0361 (La. Ct. App. July 17, 2002);
State v. Bright and Truvia, No. 252-514 (Orleans Crim. Dist. Ct. Oct. 1, 2002); State v.
Rideau, No. 2001-K-0146 (La. Ct. App. May 7,2001); State v. Lee, No. 2000-K-2429 (La. Ct.
                                               17
                                     CONCLUSION
       For the foregoing reasons, the Motions are GRANTED.


                          New Orleans, Louisiana this 28th day of May, 2019.


                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




App. Jan. 4, 2001); State v. Cousin, No . 96-KA-2973 (La. Apr. 14, 1998); State v. Walker, No.
372-370 (Orleans Crim. Dist. Ct. Aug. 27, 1997); State v. Williams, No. 199-523 (Orleans
Crim. Dist. Ct. Feb. 19, 1997); State v. Oliver, No. 94-KA-1642 (La. Ct. App. Oct. 9, 1996);
State v. Henderson, No. 95-KA-0267 (La. Ct. App. Apr. 3, 1996); State v. Hunter, No. 93-KA-
1681 (La. Ct. App. Dec. 15, 1994); Bernard v. Connick, No. 91-CV-3444 (5th Cir. Jan. 31,
1992); State v. Gibson, No. 203-904 (Orleans Crim. Dist. Ct. Dec. 18, 1992); State v. Knapper,
No. 90-KP-1435 (La. May 6, 1991); State v. Washington, No. 88-KA-2066 (La. Ct. App. June
29, 1989); State v. Rosiere, No. 85-K-2215 (La. May 20, 1986); State v. Perkins, No. 81-KA-
3120 (La. Nov. 29, 1982); State v. Curtis, No. 66181 (La. May 19, 1980); State v. Falkins, No.
60628 (La. Mar. 6, 1978); State v. Carney, No. 57579 (La. June 21, 1976).
                                              18
